—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered October 27, 1997, convicting him of robbery in the first degree (two counts) and burglary in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon his conviction of two counts of robbery in the first degree and two counts of burglary in the first degree, the defendant was found to be a persistent felony offender pursuant to Penal Law § 70.10 (1). Contrary to the defendant’s contention, the court sufficiently stated its reasons for treating him as a persistent felony offender (see, Penal Law § 70.10 [2]; cf., People v Smith, 232 AD2d 586).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.